Citation Nr: 0413032	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  00-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for presbyopia.  

2.  Entitlement to a rating in excess of 20 percent for 
fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to May 2000.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from June 2000 and 
August 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In August 2003, the veteran testified at a Travel 
Board hearing before the undersigned; a transcript of the 
hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

An initial matter the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a Notice of Disagreement and completed by a Substantive 
Appeal after a Statement of the Case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
her argument in a timely- filed Substantive Appeal.  38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an August 2002 rating decision, the RO granted service 
connection for fibromyalgia, rated 20 percent.  While the 
veteran submitted a statement in August 2003 expressing 
disagreement with the rating assigned, it appears that no SOC 
was issued regarding this issue.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), the Board must instruct the RO 
that this issue remains pending in appellate status (see 38 
C.F.R. § 3.160(c)) and requires further action.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  The Board's actions regarding this issue 
are taken to fulfill the requirements of the Court in 
Manlincon.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without remanding the case to the agency 
of original jurisdiction (AOJ) for initial consideration and 
without obtaining the appellant's waiver.  

The claims file contains records of medical treatment which 
were submitted at the August 2003 Travel Board hearing.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.  
Additionally, it appears pertinent medical records may be 
outstanding.  An April 2002 outpatient treatment Note 
indicates the veteran was scheduled for a VA eye clinic 
appointment in November 2002; furthermore, in statements 
received in January 2004 and March 2004, she reported recent 
and upcoming medical treatment for the disabilities at issue.  
As VA medical records are constructively of record, any such 
existing medical records must be obtained and associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The veteran has appealed the RO's denial of service 
connection for presbyopia.  VA regulations provide that 
congenital or developmental defects, including refractive 
error of the eye, are not compensable disabilities.  
38 C.F.R. §§ 3.303, 4.9.  However, at her August 2003 
personal hearing, the veteran reported she was told by a 
private physician that her presbyopia was an acquired chronic 
disability.  If such evidence exists it should be obtained 
and associated with the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue an SOC 
addressing the veteran's disagreement 
with the rating assigned for 
fibromyalgia, in accordance with the 
Court's ruling in Manlincon, 12 Vet. 
App. at 240.  In particular, the RO 
should ensure that the veteran is 
advised of what she needs to establish 
entitlement to the benefit sought, the 
controlling law and regulations, what 
the evidence shows, and of her own and 
VA's respective responsibilities in 
claims development.  She must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should obtain complete copies 
of any private or VA reports (not already 
associated with the claims file) of 
treatment the veteran received for her 
eyes since service.  She should assist in 
this matter by identifying all sources of 
treatment and providing any necessary 
releases.  Specifically noted in this 
regard are records, noted by the veteran 
during her August 2003 personal hearing, 
which address the etiology of her 
presbyopia. 

3.  The RO should then review the record, 
and arrange for any further development 
suggested by the results of the 
development requested above, including, 
but not limited to, any necessary medical 
examinations.  Specifically, if records 
received by the RO contain a medical 
opinion relating the veteran's presbyopia 
to service, the RO should arrange for a 
VA ophthalmologic examination to 
determine the nature and likely etiology 
of the veteran's eye disorder(s).  Her 
claims folder must be reviewed by the 
examiner in connection with the 
examination.  Based on a review of the 
file and examination of the veteran, the 
examiner should specify the correct 
diagnosis for any current eye disorder 
and opine as to whether it is at least as 
likely as not that any such disorder is 
related to service.  The examiner should 
explain the rationale for any opinion 
given.  

4.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to satisfy requirements 
established by Court precedent and to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until she is notified.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

